Citation Nr: 0508079	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-34 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for acne keloidosis of the 
scalp.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from July 1982 to 
July 1985.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2002 decision of the Baltimore, Maryland, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO, in part, denied service connection for 
chronic cystitis.  Thereafter, the RO issued another decision 
in June 2003 that, in part, denied service connection for 
acne keloidosis of the scalp.  And the RO certified both of 
these claims to the Board.  See VA Form 8, dated in October 
2004.

In an amended claim received in April 2002, the veteran had 
requested VA benefits for a condition he referred to as 
chronic cystitis.  He completed VA Form 21-4142 authorizing 
release of medical information by Dr. William Benjamin, III.  
On that form, the veteran mentions frequent urination as a 
condition for which he sought treatment from this physician.  
Subsequently, in a memorandum to the file, the RO referenced 
the July 2002 decision - pointing out that service 
connection was denied for a cyst on the scalp.  The 
memorandum made no reference to a urinary tract disorder.  

In a statement in support of claim received in August 2003, 
the veteran argued that his service medical records prove he 
had cystitis while in the military, and he emphasized that a 
statement from Dr. Joel Max also proves he still has this 
condition.  In fact, a June 2002 report from Dr. Max, a 
dermatologist, relates that the veteran has acne keloidalis 
of the scalp.  An RO rating specialist's notation, in the 
form of a yellow "stick-it" affixed to the physician's 
report, states, "[T]his is for cyst condition previously 
denied."  

Additionally, in his substantive appeal (VA Form 9), received 
in November 2003, the veteran again argued that his service 
medical records verify he had acne keloidosis and chronic 
cystitis while in the military.  In fact, his service medical 
records contain several treatment entries regarding a cystic 
area of the scalp, yet no clinical entries in service 
indicate complaints, findings, or treatment of a 
urinary tract disorder.

Cystitis is an inflammation of the urinary bladder.  See 
Dorland's Illustrated Medical Dictionary, 424 (27th ed. 
1988).  Except for his VA Form 21-4142 mentioning frequent 
urination, all evidence and argument the veteran has 
presented in the context of an issue identified as chronic 
cystitis relate to a skin disorder of the scalp.  Indeed, he 
twice referred to cystitis and acne keloidosis in the same 
sentence when arguing that both conditions are verified by 
his service medical records, when in actuality, his service 
medical records only mention an infected cyst on his scalp, 
not a urinary tract disorder.

Having reviewed the record, the Board believes the most 
plausible interpretation of the arguments advanced by the 
veteran and the adjudications entered by the RO is that 
service connection has been denied exclusively for a skin 
disorder of the scalp, including any cystic manifestations 
thereof.  However, there has been no official adjudication 
denying service connection for a urinary tract disorder, 
claimed as chronic cystitis.  The Board notes that the 
veteran may, of course, seek service connection for chronic 
cystitis (a urinary track disorder) by submitting a claim for 
this condition, in words sufficiently clear, that it states 
he actually wants compensation for this specific condition.

In his VA Form 9, the veteran requested a hearing at the 
Board in Washington, D.C.  But he failed to appear for his 
hearing scheduled for February 23, 2005.  He did not explain 
his absence or request to reschedule his hearing, so the 
Board deems his request for a hearing withdrawn.  See 
38 C.F.R. § 20.702(d) (2004).

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.




REMAND

The veteran contends his acne keloidosis of the scalp began 
in service.  Alternatively, he contends it is related to his 
service-connected pseudofolliculitis barbae.

Records show the veteran was seen at a clinic on August 15, 
1985 for evaluation of a lump on the back of his head.  The 
diagnosis was epidermal inclusion cyst.  Several treatment 
notations of February 1985 indicate a cystic, thickened area 
at the base of his scalp occipitally.  The diagnosis was 
probable scalp folliculitis.  

A VA examination in April 2002 found two nontender, firm, 
approximately 2 cm indurated nodules with associated dilated 
punctae, seen in the midline occipital scalp and midline 
vertex.  Also noted was pseudofolliculitis barbae.  As 
mentioned, a June 2002 statement from Dr. Max indicates the 
veteran has a scarring condition of the scalp called acne 
keloidalis.

Establishing service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  In this case, there is medical evidence 
indicating the presence currently of an acne keloid disorder 
involving the scalp and the presence during service of cystic 
skin manifestations also involving the scalp.  But there is 
no medical opinion in the record indicating whether the two 
are linked.

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).



So a medical nexus opinion is needed regarding a potential 
relationship between an acne keloid disorder of the scalp, on 
the one hand, and in-service skin manifestations or service-
connected pseudofolliculitis barbae, on the other.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for a VA 
dermatological examination to obtain a 
medical opinion responding to the 
following questions:

Is it at least as likely as not that the 
veteran's current acne keloid disorder 
involving his scalp either had its onset 
in service or is otherwise attributable 
to service?  Alternatively, is it at 
least as likely as not that his current 
acne keloid disorder involving his scalp 
was caused by or underwent a permanent 
increase in severity because of his 
service-connected pseudofolliculitis 
barbae?  As an additional question, are 
the various references in the records to 
these conditions, in actuality, mere 
mention of the same condition using 
different names?  Please note the 
italicized legal standard of proof in 
formulating a response.  

To facilitate the opinion, the claims 
folder and a copy of this REMAND 
must be made available for the examiner's 
review of the veteran's pertinent medical 
history.  It is imperative that the 
questions posed in this REMAND be 
answered so VA has sufficient information 
to adjudicate the pending claim.  



2.  Ensure the medical opinion responds 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send the veteran and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


